Citation Nr: 1027467	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the Veteran's claim of entitlement to 
service connection for a back disorder.  This issue was remanded 
for further development in February 2008 and September 2008, and 
now returns again to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that additional development must be accomplished prior 
to the adjudication of the Veteran's claim.

In June 2008, the Veteran submitted two VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
private treatment records from Drs. R. Cook, and P. Jensen.  The 
Board noted in the September 2008 remand that partial records 
from the two private doctors were associated within the Veteran's 
claims file, however, there was no evidence of record from these 
two doctors dated more recently than 2003.  Therefore, the Board 
instructed the AMC to obtain the appropriate releases to obtain 
outstanding private treatment records.

The Board acknowledges that in June 2008 the Veteran submitted a 
VA Form 21-4142, one for each of the private doctors.  However, 
in an October 2008 development letter to the Veteran the RO 
requested the Veteran to complete and return an attached VA Form 
21-4142; he was advised that he had a year from the date of the 
letter to do so.  

In November 2009, the RO issued a Supplemental Statement of the 
Case denying the Veteran's claim stating that the two VA Form 21-
4142 submitted by the Veteran in May 2008 were not associated 
with the claims folder timely and have expired.  Furthermore, 
since the Veteran did not submit addition information pursuant to 
the October 2008 development letter no additional evidence was 
received. 

The Veteran's representative argues, in a June 2010 brief, that 
the VA did not properly associate the Veteran's June 2008 consent 
forms into the claims file prior to expiration and, therefore, 
requested that this matter be remanded in order to execute newly 
issued medical consent forms. 

Thus, since the consent forms previously provided by the Veteran 
have now expired, the Board will remand this matter to afford the 
Veteran another opportunity to resubmit all the necessary 
authorization to obtain outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and again request that 
he identify the complete facility name, 
address, and approximate dates of 
treatment, namely from Drs. R. Cook, and 
P. Jensen, on a provided VA Form 21- 4142, 
Authorization and Consent to Release 
Information. Inform the Veteran to 
complete an additional VA Form 21-4142 for 
any other medical care provider(s) who may 
possess additional records referable to 
treatment for a back disorder.  Stress 
that although such forms were previously 
submitted, they have since expired.

After securing any necessary authorization 
or medical releases, the AOJ should 
request and associate with the claims 
file, the Veteran's treatment reports from 
all sources identified whose records have 
not previously been secured.  Notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.

2.	When the development requested has been 
completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


